YoosniES, J.,
concurring. After the joinder of issue in the court below, the parties litigant agreed to submit to amicable compounders the matter in dispute between them, and to abide by their award, which should be final. In case of disagreement, the amicable compounders were to select an umpire, which was done. The litigants also agreed to waive the oath and all other formalities required by law to be observed by the amicable compounders.
An award made in accordance with this agreement was filed in the court below on the 18th of June, 1856. Twelve days after, the defendant filed a petition alleging that the award contained errors to his prejudice, and praying that the said award might be examined on its merits; and, after duo hearing and oyer, reversed apd annulled, and judgment rendered in his favor according to the nature of the case, &o.
The motion of the plaintiff to homologate the award was made on the 6th of October, 1856.
It is perfectly clear, that the award could not be disturbed by the Judge, whose duty was limited merely to its homologation' as it stood, in order that it might have the effect of a definitive j udgment. And the award does not appear to have been assailed on any legal grounds.
I am, therefore, of the opinion, that the defendant must, under these circumstances, be considered as having waived the ten days notice, if such notice be essential, to show cause why the award should not be homologated.
For this reason I concur in the conclusion of Mr. Justice Cole for the affirmance of the judgment of the court below.